NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: September 7, 2022


                     S22A0578. PEACOCK v. THE STATE.


       PINSON, Justice.

      Jeffrey Peacock was convicted of five counts of malice murder

and other crimes related to the shooting deaths of Jonathan

Edwards, Jr., Alecia Norman, Reid Williams, Jones Pidcock, and

Jordan Croft; the burning of their home; and the killing of three

dogs. On appeal, he contends that (1) the evidence presented at trial

was insufficient to sustain his convictions for malice murder and the

associated possession of a firearm during the commission of a felony;

(2) the trial court erred in denying his motion to suppress evidence

found during the search of his truck; (3) his trial counsel provided

ineffective assistance by failing to seek to suppress his statements

to a GBI agent who allegedly provided him a hope of benefit in

violation of OCGA § 24-8-824; and (4) his cruelty-to-animals
convictions and sentences should have been for misdemeanors

rather than felonies based on the rule of lenity.1

      We affirm. First, the evidence presented at trial was sufficient

to support Peacock’s convictions under OCGA § 24-14-6 and as a

matter of constitutional due process. Second, the trial court did not

abuse its discretion by denying Peacock’s motion to suppress

evidence obtained from his truck under a search warrant for the

home because the truck was parked in the home’s curtilage. Third,

Peacock’s trial counsel did not provide ineffective assistance by



      1 The crimes occurred on May 15, 2016. In March 2017, a Colquitt County
grand jury indicted Peacock for five counts of malice murder, five counts of
possession of a firearm during the commission of a felony, arson, and three
counts of aggravated cruelty to animals. The State filed a notice of intent to
seek the death penalty, which the State later withdrew after Peacock waived
his right to a jury trial. At a bench trial from June 17 to 20, 2019, the court
found Peacock guilty of all charges. The court sentenced him to serve life in
prison without parole for each murder conviction, five years in prison for one
firearm conviction, 20 years in prison for arson, and five years in prison for
each animal-cruelty conviction. The court merged the remaining firearm
counts; the State has not challenged those mergers, and we will not raise sua
sponte any error that benefitted Peacock. See Dixon v. State, 302 Ga. 691, 696-
698 (808 SE2d 696) (2017). Peacock timely moved for a new trial, which he
later amended twice with new counsel. In November 2021, after an evidentiary
hearing, the trial court denied Peacock’s motion. He filed a timely notice of
appeal, and the case was docketed to the April term of this Court and orally
argued on May 19, 2022.

                                      2
choosing not to raise a meritless hope-of-benefit argument. And

finally, the rule of lenity does not apply in this case because

aggravated cruelty to animals and cruelty to animals do not address

the same criminal conduct.

     1. (a) Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. At 8:33 a.m. on

May 15, 2016, Peacock called 911 and reported that his friends’

house was “fully engulfed” in flames and his friends were inside. 2

Peacock explained that he had left the house about 30 minutes

earlier to get breakfast for everyone, and when he returned, the

house was on fire.

     After firefighters extinguished the fire, which had destroyed

most of the house, they found the burned bodies of all five victims

inside. Each of them had been killed by a gunshot to the head:

Norman was shot twice, Croft was shot at least once (his head was

too damaged by the fire to determine if he had been shot again), and


     2  Edwards was renting the house. His girlfriend, Norman, and their
friend Williams also lived in the house. Peacock, Pidcock, and Croft often
visited and sometimes slept over, including on the night before the fire.
                                    3
the other three victims were shot once. The medical examiner

testified that each victim would have died within minutes of being

shot, and they were all dead before the fire began. Bullets found in

the bodies of Edwards, Norman, and Pidcock were fired from

Edwards’s gun, which was found in his bedroom after the fire. (No

bullets were recovered from the bodies of Williams or Croft.

According to Peacock, Edwards usually kept his gun in his bedroom.)

The bodies of two dogs, which had died from smoke inhalation and

severe burns, were also found in the house. These dogs belonged to

Edwards and Norman and usually stayed inside. Edwards and

Norman also had a skittish dog that tended to stay outside. The body

of that dog was found under Edwards’s truck behind the house. The

dog had some burns around its mouth and soot in its airway, but the

dog had been killed by its skull being crushed, not by the fire.

     (b) After calling 911, Peacock stayed near the house, and

Colquitt   County   Sheriff’s   Office   Investigator   Mike   Murfin

questioned him about his connection to the victims. Peacock told the

investigator that he used to live at the house; that he was often at

                                  4
the house, including the night before, when he and the five victims

had been drinking and smoking marijuana together; that he went to

sleep around midnight and woke up around 7:30 a.m.; that everyone

was gathered in Edwards’s room watching a show on Netflix when

he left to get everyone breakfast at a Hardee’s restaurant and to pick

up cigarettes at a convenience store; and that the house was on fire

when he returned.

     Peacock consented to an officer searching his pickup truck,

which he had driven to the house, for the purpose of looking for the

Hardee’s bag and cigarettes. Investigator Murfin’s brief search

corroborated that Peacock had Hardee’s biscuits and a new pack of

cigarettes. A surveillance video recording showed that Peacock had

ordered the biscuits at the Hardee’s around 8:15 a.m. Surveillance

video recordings from the convenience store, however, showed that

Peacock did not visit the store that morning, and Netflix records

showed no activity that morning on the account that Edwards used.

The Hardee’s surveillance video also showed that Peacock was

wearing a green shirt with white writing when he stopped at the

                                  5
restaurant; he was wearing a blue-gray sleeveless shirt when he

spoke to Investigator Murfin. When officers conducted a second,

more thorough search of Peacock’s truck under a search warrant,

they found a green shirt with white writing and khaki shorts stuffed

behind a speaker at the back of the truck. The shirt and shorts were

blood-stained, and DNA analysis revealed that blood on the shirt

belonged to Croft and blood on the shorts belonged to Norman,

Pidcock, and a non-human source. Another blood stain on the shirt

had DNA from at least three people, but the profile was too complex

to identify them.

     (c) Three days after the fire, Peacock was interviewed for about

seven hours by GBI Special Agent Jason Seacrist. Peacock initially

told the agent that he, the five victims, and Mika Snipes spent time

together at the house on the night before the fire, drinking and

talking; Peacock took Snipes home around 12:00 a.m.; and shortly

after he returned, everyone went to sleep. 3 Peacock then repeated


     3 Snipes corroborated that Peacock took her home. She testified that the
night was “really calm,” and when she left, Edwards and Norman were in bed,

                                     6
the story he had told Investigator Murfin about everyone watching

Netflix while he drove to get breakfast and cigarettes. After almost

four hours, during which Peacock stuck to this story, he was arrested

for the murders.

      Shortly after his arrest, Peacock changed his story and gave

the following account. When he returned from dropping off Snipes,

the front door of the house was locked, and when he went around to

the back of the house, he found Croft in the kitchen. He assumed

everyone else was asleep. He and Croft stayed in the kitchen,

drinking and then doing some cocaine that Croft had.4 Peacock

began to feel strange from the cocaine and went into the hallway,

where he found Pidcock’s body. He then found the bodies of




Williams was getting in the shower, Pidcock was asleep in a chair, and she did
not know where Croft was.
      4 Peacock first said that he and Croft stayed on the porch, but when

repeating his account in more detail, he said that they were in the kitchen.
Peacock said that Croft got the cocaine from “Blow,” a drug dealer who lived in
Indian Lakes. Investigator Murfin testified that he had confirmed the
existence of this drug dealer. Blood tests showed that Edwards, Williams,
Pidcock, and Croft had all used cocaine some time before their deaths, but Croft
had used it more recently than the others.

                                       7
Williams, Edwards, and Norman lying face down in their bedrooms.5

Peacock confronted Croft, who offered no explanation for the

shootings, and they began to fight. 6 When Croft pulled a gun from

his pants, Peacock grabbed it and shot Croft twice in the head. After

drinking and smoking marijuana for a couple hours, Peacock

decided to set the house on fire “to cover it up.” He knew that

Edwards and Norman had three dogs, and he had seen the two dogs

that usually stayed inside on the porch before he took Snipes home.

He did not see any of the dogs when he set the fire, but he left the

home’s front door open.

     (d) Peacock also told Agent Seacrist that he used to live in the

house, but after his girlfriend died, he began to use a drug called

spice, which was against the house rules. Edwards spoke to

Peacock’s father and they agreed that Peacock should move in with




     5  Peacock said that he briefly held Norman and turned over each of the
three men to check for a pulse and listen for breathing. Agent Seacrist,
however, testified that the three men’s bodies were found lying face down.
      6 Peacock said that he did not know why Croft would have shot their

friends, but sometimes the group would pick on Croft. Croft usually laughed
about it, but sometimes the group “took stuff too far.”
                                     8
his father. Snipes corroborated Peacock’s story that he had been

kicked out of the house because of drug use; she also acknowledged

that other people in the group would still use drugs sometimes,

including smoking marijuana and using cocaine on the night of May

13, two days before the fire. She further testified that when Peacock

was kicked out of the house, she, Pidcock, and Croft were also told

they could not come to the house, but everyone had eventually been

allowed back. Peacock started coming around the house again a few

weeks before the fire. Everyone appeared friendly, but shortly after

Peacock rejoined the group, Norman told Snipes and Edwards that

she did not feel “safe” with Peacock at the house.

     Another person who spent time with the group, Ben Littleton,

testified that Peacock had been kicked out of the house because of

“issues with drugs or drinking,” but he acknowledged that Peacock

was not the only one using drugs. Littleton also testified that when

he and the five victims were together on May 13, Edwards said that

he wanted to vote about whether to “kick [Peacock] out and not hang

out with him anymore,” and everyone voted to “kick [Peacock] out”

                                  9
of the group because of “the things” he was doing, including “some

other types of drugs.” Littleton did not know if anyone had told

Peacock about the vote.

     2. Peacock contends that the evidence presented at trial was

insufficient to support his convictions for murder and the associated

firearm possession count under OCGA § 24-14-6 and as a matter of

constitutional due process, see Jackson v. Virginia, 443 U.S. 307,

319 (99 SCt 2781, 61 LEd2d 560) (1979). 7

     (a) The evidence presented to show that Peacock committed

some of the charged crimes, including four of the murders, was

circumstantial. Under OCGA § 24-14-6, “[t]o warrant a conviction

on circumstantial evidence, the proved facts shall not only be

consistent with the hypothesis of guilt, but shall exclude every other

reasonable hypothesis save that of the guilt of the accused.” Whether



     7 Peacock contends that the evidence was insufficient under statutory
and constitutional law to support the guilty verdicts for all five counts of
possession of a firearm during the commission of a felony, but the trial court
merged four of those counts, making his contention as to those counts moot.
See Fortson v. State, 313 Ga. 203, 209 (869 SE2d 432) (2022). Peacock does not
challenge the sufficiency of the evidence supporting his convictions for arson
and aggravated cruelty to animals.
                                     10
a hypothesis raised by the defendant is reasonable is a question

committed principally to the factfinder. See Smith v. State, 307 Ga.

680, 684 (838 SE2d 321) (2020). Having “heard the witnesses and

observed them testify,” the factfinder is in a better position than a

reviewing court to determine the reasonableness of the hypothesis

produced by the evidence or lack thereof. Porter v. State, 358 Ga.

App. 442, 443 (855 SE2d 657) (2021). Peacock raises the hypothesis

that Croft killed four of the victims, and then Peacock killed Croft in

self-defense or committed voluntary manslaughter because he was

provoked to kill Croft for killing his friends. 8 But the evidence was

sufficient for the factfinder to reject this hypothesis as unreasonable.

Peacock initially told Investigator Murfin and then Agent Seacrist

that he drove up to the house on fire with his friends already dead,



      8See OCGA §§ 16-3-21 (a) (“[A] person is justified in using force which is
intended or likely to cause death or great bodily harm only if he or she
reasonably believes that such force is necessary to prevent death or great
bodily injury to himself or herself or a third person or to prevent the
commission of a forcible felony.”); 16-5-2 (a) (“A person commits the offense of
voluntary manslaughter when he causes the death of another human being
under circumstances which would otherwise be murder and if he acts solely as
the result of a sudden, violent, and irresistible passion resulting from serious
provocation sufficient to excite such passion in a reasonable person[.]”).
                                      11
a story that was contradicted by Netflix records and the gas station

surveillance video. After he was arrested for the murders, Peacock

changed his story: he said he had spent significant time with Croft

before finding out that Croft killed their friends (for no apparent

reason), and after finding their bodies and killing Croft, he set the

home on fire and hid his bloody clothes inside his truck. Given his

shifting stories that conflicted with other evidence and viewing the

evidence as a whole, the factfinder was authorized to reject

Peacock’s alternative hypothesis as unreasonable. See Long v. State,

309 Ga. 721, 726 (848 SE2d 91) (2020) (holding that the evidence

was sufficient for the jury to reject as unreasonable the hypothesis

that the appellant’s boyfriend killed the victim, noting among other

things that the appellant changed her story several times, each time

giving accounts that were dubious in light of the physical and

medical evidence).

     (b) To evaluate a challenge to the sufficiency of the evidence as

a matter of constitutional due process, “we view the evidence

presented at trial in the light most favorable to the verdicts and ask

                                 12
whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt of the crimes of which he was

convicted.” Butler v. State, 313 Ga. 675, 678-679 (872 SE2d 722)

(2022) (citations and punctuation omitted). See also Jackson, 443

U.S. at 319. When viewed in this light, the evidence summarized

above was sufficient for a rational trier of fact to find Peacock guilty

beyond a reasonable doubt of the five counts of malice murder and

the related firearm possession count of which he was convicted.

     3. Peacock next contends that the trial court erred by denying

his motion to suppress the search of his truck, which was conducted

under a search warrant for the home on the day of the fire. We

review the trial court’s decision on a motion to suppress for abuse of

discretion. See Glenn v. State, 308 Ga. 310, 311 (840 SE2d 368)

(2020).

     (a) On the day of the fire, GBI Special Agent Bahan Rich

procured a search warrant authorizing the search of “[t]he entire

premises and curtilage to include vehicles located at 505 Rossman

Dairy Road in Moultrie, Colquitt Co., GA, said premises is described

                                  13
as a single-story dwelling with extensive fire damage.” The proposed

search sought evidence of arson, murder, and violations of Georgia’s

Controlled Substances Act. The affidavit supporting the search

warrant said, among other things, that Peacock “reported that last

night several of the victims smoked marijuana from a pipe which

belonged to one of the victims” and that “[v]ehicles believed to belong

to said victims remain on scene and were damaged by the structural

fire.” As part of the search conducted based on this warrant, Agent

Seacrist searched Peacock’s truck and found Peacock’s green shirt

and khaki shorts with blood stains.

     Before trial, Peacock moved to suppress the results of this

search, arguing that there was not probable cause to support a

search warrant for the truck and that the truck was not within the

curtilage of the home. At the hearing on the motion, Investigator

Murfin testified that when emergency personnel arrived at the

home, Peacock’s truck had been parked in the home’s driveway, but

emergency personnel moved the truck farther away from the home

to allow them easier access to the home. The truck was at this

                                  14
location when the affidavit for the search warrant was written and

when the search was conducted pursuant to the warrant. The

investigator also testified that Peacock was free to leave the scene,

but his truck was not.

     During his hearing testimony, Investigator Murfin described

the truck’s location as “at the edge of the pecan orchard” but still “in

the yard” and within the crime scene tape that was used to secure

the scene. An aerial photograph of the property showed that the

home had an open dirt area in front of it, and that the open area

amounted to only a portion of the property, which was 1.17 acres in

total according to the tax record admitted into evidence. The rest of

the property was covered in trees, and the home and open area were

bordered on all four sides by trees, with an opening to access the

main road and a field road. Investigator Murfin’s testimony and

other photographs showed that Peacock’s truck was parked along

the tree line on the right side of the open area (if facing toward the

road), a short distance from the front of the home. Photographs

showed that a fire truck and other vehicles, which Investigator

                                  15
Murfin described as belonging to investigators and first responders,

were parked to the left and right of Peacock’s truck.

       The trial court denied Peacock’s motion to suppress, finding

that Peacock’s truck was within the curtilage before and after it was

moved and that the warrant was a valid search warrant that

authorized the search of the truck. The trial court reached the same

conclusion when reviewing the issue in Peacock’s motion for new

trial. 9

       (b) The Fourth Amendment to the U.S. Constitution requires

search warrants to be supported by probable cause and to

“particularly describe the place to be searched.” Peacock contends



       9 On appeal, Peacock also argues that the search of his truck was
derivative of law enforcement officers’ unlawfully seizing his truck by
participating in the movement of his truck from the house’s driveway and
refusing to let him leave the scene with his truck before they obtained a search
warrant. Even assuming Peacock raised this argument with sufficient clarity
in the trial court to preserve ordinary appellate review, it fails because the
evidence does not support it. As discussed above, Investigator Murfin testified
that first responders moved Peacock’s truck to gain better access to the house;
law enforcement did not move the truck to secure it or facilitate its search. And
when asked whether Peacock’s truck was “free to leave,” Investigator Murfin
testified that “it was not,” but there was no evidence that he shared this with
Peacock or that they otherwise refused to let him leave with the truck before
they obtained the search warrant. In short, the factual premise for this
argument is not supported by the evidence.
                                       16
that the search warrant here did not authorize the search of his

truck because the warrant affidavit failed to mention his green

Chevrolet truck at all (it mentioned only the victims’ vehicles), much

less demonstrate probable cause to believe that any evidence of the

listed crimes was in his (not mentioned) truck.

      These arguments ignore that the warrant here authorized a

search of the home. And in McLeod v. State, 297 Ga. 99, 105 (772

SE2d 641) (2015), we held that a warrant that authorizes the search

of a home also authorizes the search of “[v]ehicles parked within the

curtilage of [the] dwelling,” regardless of whether the warrant

specifies the particular vehicle or any connection between the

vehicle and the crimes. 10 Although we have not explained why such

a   warrant      meets     the    Fourth      Amendment’s        particularity

requirement as to the vehicle, other courts have. See, e.g., United


      10This appears to be the majority rule. See 2 Wayne R. LaFave, Search
and Seizure: A Treatise on the Fourth Amendment § 4.10 (c) Vehicles on or
near described premises (6th ed.) (explaining that “[i]t has often been held that
a search warrant authorizing the search of certain premises covers
automobiles found on those premises, provided of course that the place
searched in the vehicle could contain one of the items described in the search
warrant,” and collecting cases).

                                       17
States v. Evans, 92 F3d 540, 543-544 (7th Cir. 1996); Massey v. Com.,

305 SW2d 755, 756 (Ky. 1957). These courts liken vehicles parked

on the premises to desks, cabinets, closets, or “any other item of

personal property” in which the items described in the search

warrant might be stored. Massey, 305 SW2d at 756. And it is well

settled that a search warrant for a home authorizes searching those

containers without separately identifying them with particularity.

See United States v. Ross, 456 U.S. 798, 820-821 (102 SCt 2157, 72

LEd2d 572) (1982).

     There is a wrinkle to this analysis, however, when the vehicle

in question is owned by a visitor. Although a warrant to search a

home generally authorizes searching personal effects and containers

without separately identifying them, such a warrant does not

authorize searching a visitor merely because he is found at the home

when the warrant is executed. See Ybarra v. Illinois, 444 U.S. 85, 92

& n.4 (100 SCt 338, 62 LEd2d 238) (1979) (reasoning that this

conclusion follows from the Fourth Amendment’s prohibition

against open-ended or general warrants). In a similar vein, some

                                 18
courts faced with the question here—whether a warrant to search a

home authorizes searching a vehicle on the premises—have

distinguished between vehicles of mere visitors and those owned by

someone with some stronger relationship to the premises or to the

criminal activities in question, and would uphold a search only in

the latter circumstance. See Evans, 92 F3d at 543-544 (holding that,

regardless of ownership, a vehicle on the home’s curtilage may be

searched pursuant to the search warrant for the house “unless it

obviously belonged to someone wholly uninvolved in the criminal

activities going on in the house”); United States v. Sturmoski, 971

F2d 452, 458 (10th Cir. 1992) (explaining that “the scope of the

warrant . . . include[s] those automobiles either actually owned or

under the control and dominion of the premises owner or,

alternatively, those vehicles which appear, based on objectively

reasonable indicia present at the time of the search, to be so

controlled” and concluding that a horse trailer sitting on the

curtilage with a path connecting it to an office trailer on the

premises to be searched “provided reasonable indicia of control over

                                19
the [horse trailer]” (citation and punctuation omitted)). But see

United States v. Cole, 628 F2d 897, 899 (5th Cir. 1980) (holding over

a dissent that the “appellant’s truck, parked in a carport attached to

the rear apartment, was within the scope of the warrant” to search

the premises, even though the appellant was a visitor who drove up

to the apartment as the police officers arrived to conduct the search).

     This question—whether, to be searched under a warrant for a

home, a vehicle must have some connection beyond mere proximity

to the home or crimes—was not presented when we decided McLeod,

because the owner of the vehicle searched there was also the owner

of the home. The better rule may be to require some greater

connection than mere proximity to the home or crimes, because a

warrant to search a home that also allows searching vehicles of

casual visitors unconnected with the home or the basis for the search

looks a lot like a forbidden general warrant. Cf. Ybarra, 444 U.S. at

92 & n.4. See also Wayne R. LaFave et al., Search & Seizure § 4.10

(c) (6th ed. Dec. 2021 update) (advocating for limiting authorization

via search warrant for the home to searching “vehicles under the

                                  20
control (actual or apparent) of the person whose premises are

described” and canvassing cases) (footnotes omitted)). Our Court of

Appeals discussed such a rule long before we decided McLeod. See

Blount v. State, 181 Ga. App. 330, 335-336 (352 SE2d 220) (1986)

(recognizing that a person’s “automobile cannot be searched merely

because he is a visitor upon searched premises” but upholding the

search of the defendant’s wife’s car there because there was “a

sufficient ‘connection’ between [her] and the very drug-related

criminal activities that existed on ‘the premises’ then being lawfully

searched,” so she “was not a mere visitor or passerby whose privacy

was invaded during the execution of the warrant” (cleaned up)).

     But we need not decide whether to adopt that limiting rule (or

some version of it) here, because Peacock was far from an

unexpected or one-time visitor who drove up during the search in

this case. Peacock used to live at the home, was still closely

associated with those who did, and was a frequent guest. He had

also spent the night before at the home drinking and smoking

marijuana with the victims, slept there, left shortly before the fire

                                 21
to get breakfast for the victims, and returned to the home and

parked his truck in the home’s driveway. This evidence, which

Investigator Murfin knew at the time law enforcement officers

sought and secured the search warrant, connects Peacock and his

truck quite closely with the home and the crimes being investigated.

Under these circumstances, a valid search warrant for the home

authorized searching his truck if the truck was in the curtilage. 11

     (c) But this does not end the inquiry. Peacock contends that the

warrant to search the home still did not authorize searching his

truck because the truck was not within the home’s curtilage when it

was searched. See McLeod, 297 Ga. at 105 (holding that a warrant

authorizing the search of a home authorizes the search of “[v]ehicles

parked within the curtilage of [the] dwelling” (emphasis added)).

     (i) The curtilage of a home is “the area immediately

surrounding and associated with the home.” Collins v. Virginia, 138




     11  Because we conclude that the search warrant for the home authorized
searching Peacock’s truck if it was in the curtilage, we need not address
whether the warrant’s inclusion of the vehicles located on the premises
satisfied the particularity requirement as to Peacock’s truck.
                                    22
SCt 1663, 1670 (201 LE2d 9) (2018). A home’s curtilage has long

been protected as “part of the home itself for Fourth Amendment

purposes” to preserve a person’s “right . . . to retreat into his own

home and there be free from unreasonable governmental intrusion.”

Florida v. Jardines, 569 U.S. 1, 6 (133 SCt 1409, 185 LE2d 495)

(2013). “This right would be of little practical value if the State’s

agents could stand in a home’s porch or side garden and trawl for

evidence with impunity; the right to retreat would be significantly

diminished if the police could enter a man’s property to observe his

repose from just outside the front window.” Id.

     These reasons for treating the curtilage as part of the home

help us identify the curtilage in a given case. The basic question is

“whether the area harbors the intimate activity associated with the

sanctity of a man’s home and the privacies of life.” United States v.

Dunn, 480 U.S. 294, 301 (107 SCt 1134, 94 LE2d 326) (1987)

(citation and punctuation omitted). Bearing on that question are

factors like “proximity” of the area claimed as curtilage, whether

that area is “within an enclosure surrounding the home,” the

                                 23
“nature of the uses to which the area is put,” and any “steps taken

by the resident to protect the area from observation by people

passing by.” Id. That said, the “conception defining the curtilage is .

. . familiar enough that it is easily understood from our daily

experience,” Jardines, 569 U.S. at 7, and “these factors are useful

analytical tools only to the degree that, in any given case, they bear

upon the centrally relevant consideration,” Dunn, 480 U.S. at 301.

     (ii) Applying those principles here, we conclude that the trial

court did not abuse its discretion in ruling that Peacock’s truck sat

within the curtilage of the home when it was searched. Even after

the first responders moved the truck, it was parked within the open

area that Investigator Murfin described as the “yard” in front of the

home, which is bordered along with the house by trees on all sides.

See Rivers v. State, 287 Ga. App. 632, 634 (653 SE2d 78) (2007)

(holding that “the hedge area adjacent to the house” on the side of

the house “approximately 20 feet from the front entrance” was




                                  24
within the house’s curtilage). 12 Although the record does not specify

the precise size of that area or the distance from its boundaries to

the home, the area covered only a confined part of the 1.17-acre

property. And its boundary, the tree line that the truck sat inside of,

was close enough to the home that first responders, including a fire

truck, parked there in responding to the house fire. That area was

“immediately surrounding” the house, Collins, 138 SCt at 1670, in

the same apparent proximity and vicinity as porches, yards, and

gardens that are routinely considered curtilage. See, e.g., United

States v. Alexander, 888 F3d 628, 633 (2d Cir. 2018) (noting that the

area in front of the shed at issue “was just a few steps from

Alexander’s back door” and explaining that “the area ‘“immediately



      12Before the first responders moved the truck, it was in the driveway to
the home, which was plainly within the curtilage. See Landers v. State, 250
Ga. 808, 810 (301 SE2d 633) (1983) (concluding that a driveway on the dwelling
owner’s property “is properly considered within the curtilage of the dwelling it
services”). Because we conclude that the truck remained in the curtilage after
it was moved, the fact that it was moved does not affect the Fourth Amendment
analysis here (as it might had the truck been moved from outside of the
curtilage into the curtilage, or vice versa). Cf. Albert v. State, 155 Ga. App. 99,
100 (270 SE2d 220) (1980) (noting that the vehicle, which the court held was
permissibly searched as within the service station’s curtilage, “had moved onto
the curtilage shortly before the police officers arrived”).
                                        25
surrounding and associated with the home’” is the very definition of

curtilage.” (citing Jardines, 569 U.S. at 6)); Gebhardt v. State, 307

Ga. 587, 599 (837 SE2d 318) (2019) (‘‘‘Curtilage’ has been defined

[by this Court] as ‘the yards and grounds of a particular address, its

gardens, barns, [and] buildings.’” (citation omitted)); Arp v. State,

327 Ga. App. 340, 343 (759 SE2d 57) (2014) (“[T]he yard

immediately surrounding one’s dwelling is well within the

curtilage.”). See also United States v. Reilly, 76 F3d 1271, 1277 (2d

Cir. 1996) (“[C]urtilage may reach a larger area in a rural setting.”).

     The relative seclusion of the area also supported treating it as

curtilage. Although the area was not within a fence, the truck’s

parking area and the home were all bordered by trees, which created

a natural barrier separating the home and the truck’s parking area

from the road and surrounding area. See Reilly, 76 F3d at 1277-1279

(explaining that natural barriers, such as hedgerows and thick

woods, can “satisfy the requirements of an enclosure” and that the

property owner “had planted trees along the perimeter of the

property to block visibility”); Daughenbaugh v. City of Tiffin, 150

                                  26
F3d 594, 599 (6th Cir. 1998) (explaining that several courts “have

considered natural enclosures to be compelling evidence” and noting

that the garage at issue was “within natural boundaries demarcated

by the river and the heavy tree coverage”). No barrier separated the

truck from the home. See Reilly, 76 F3d at 1278 (explaining that the

lack of an internal fence between the residence and the area at issue

supported the district court’s conclusion that the area was within

the curtilage).

     All together, this evidence supports the trial court’s conclusion

that Peacock’s truck was parked in an area “immediately

surrounding and associated with the home,” Jardines, 569 U.S. at 6.

So the trial court did not abuse its discretion in concluding that his

truck sat in the curtilage when it was searched. And as a result, the

court did not err in denying Peacock’s motion to suppress the search

of his truck.

     4. Peacock contends that his trial counsel provided ineffective

assistance by failing to argue that some of the statements Peacock

made during his interview with Agent Seacrist should have been

                                 27
suppressed on the ground that they were induced by a hope of

benefit. See OCGA § 24-8-824. To prevail on this claim, Peacock

must show both that his “counsel’s performance was deficient” and

that “the deficient performance prejudiced the defense.” Ward v.

State, 313 Ga. 265, 272 (869 SE2d 470) (2022) (citation and

punctuation omitted). “Where, as here, [a defendant] claims that

trial counsel was deficient for failing to file a motion to suppress, the

defendant must make a strong showing that the damaging evidence

would have been suppressed had counsel made the motion.” Evans

v. State, 308 Ga. 582, 586 (842 SE2d 837) (2020) (citation and

punctuation omitted). 13

      A confession is not admissible if it was “induced by another by

the slightest hope of benefit or remotest fear of injury.” OCGA § 24-


      13 We reject the State’s argument that counsel actually sought to
suppress Peacock’s statements based on an alleged hope of benefit. Before trial,
Peacock’s counsel moved to suppress statements from the interview on the
grounds that they “were the result of coercive interrogation techniques,” were
“made in the absence of counsel and without an intelligent or knowing waiver
of counsel,” and were not voluntary under the totality of the circumstances.
These contentions did not encompass a hope of benefit argument. See
Matthews v. State, 311 Ga. 531, 542 (858 SE2d 718) (2021) (distinguishing the
question of voluntariness determined by the totality of the circumstances from
the question of whether the defendant was given an improper hope of benefit).
                                      28
8-824. The “‘slightest hope of benefit’ refers to promises related to

reduced criminal punishment—a shorter sentence, lesser charges,

or no charges at all.” Henderson v. State, 310 Ga. 708, 712 (854 SE2d

523) (2021) (cleaned up). By contrast, that phrase does not address

law-enforcement tactics like “exhortations or encouragement to tell

the truth” or “conveying the seriousness of the accused’s situation.”

Id.

      Here, Peacock highlights three parts of his interview to show

that he was offered an improper hope of benefit, but none fits that

description.

      First, Peacock points to Agent Seacrist’s statement, “even if I

find something else out there that corroborates what you’re telling

me now, right, you’re still going to catch a charge if I find it on my

own.” He characterizes this as an implied promise that Peacock

would not “catch a charge” if he helped with the investigation, but

context shows otherwise. Agent Seacrist made this statement

shortly after he arrested Peacock for the murders and “pretty much

. . . guarantee[d]” him that “there are more charges coming.”

                                 29
Together, these statements conveyed that charging decisions would

be made based on the evidence the agent found. Statements that a

person “could face different potential charges depending on what

had occurred” and “had an opportunity to help himself out by telling

the truth” do not offer an improper hope of benefit. Clay v. State, 309

Ga. 593, 597 (847 SE2d 530) (2020). See also, e.g, Dawson v. State,

308 Ga. 613, 620 (842 SE2d 875) (2020) (holding that the

statements, “Maybe there’s a different explanation for this. Maybe

the right charge isn’t murder. . . . I don’t know. But until you

straighten it out for me, you’re on the hook for murder,” did not offer

improper hope of benefit).

     Second, Peacock points out that Agent Seacrist told him, “let

me be the one that works this out for you. Don’t let it end this way.”

That, he says, was an implied promise that the agent could affect

the number of charges or the degree of punishment. Again, context

matters, and in context, this statement did not convey an improper

promise. Agent Seacrist went on to say, “[t]his is not where this goes

from here, Jeffrey. Just like I said from the beginning, I never

                                  30
intended for this to be sitting right here, I never intended for you to

be getting all that hate. Only you can fill it in and do the right thing.”

We have regularly rejected arguments that similar statements

offered an improper hope of benefit. See, e.g., Rogers v. State, 289

Ga. 675, 678-679 (715 SE2d 68) (2011) (“‘An interrogator’s statement

to an arrestee to “help yourself out” is an encouragement to tell the

truth and does not constitute an impermissible hope of benefit.’”

(citation omitted)); Pittman v. State, 277 Ga. 475, 478 (592 SE2d 72)

(2004) (holding that the detective’s “urg[ing] Pittman to tell the

truth so that he could ‘work this’” was not an impermissible hope of

benefit).

     Third, Peacock points to Agent Seacrist’s “invocation of

religion,” which included repeating that the Bible “say[s][] [t]he

truth will set you free,” telling him that a Bible had survived the

fire, and praying with Peacock. But Peacock does not explain how

these statements offered any hope of a reduced criminal

punishment, either by themselves or combined with any of the other

statements he highlights. See Huff v. State, 299 Ga. 801, 803-804

                                   31
(792 SE2d 368) (2016) (holding that the investigators’ statement

“the truth will set you free” did not provide an improper hope of

benefit). And “[t]he fact that a confession has been made under a

spiritual exhortation . . . shall not exclude it.” OCGA § 24-8-825.

     Given the above, a motion to suppress Peacock’s interview on

this ground “would not clearly have succeeded, and his trial counsel

was not ineffective in failing to make such a motion.” Ward v. State,

313 Ga. 265, 275 (869 SE2d 470) (2022).

     5. Peacock finally contends that his convictions and sentences

for the three animal cruelty counts should have been for

misdemeanors, not felonies, citing the rule of lenity. But the rule of

lenity does not apply here. That rule “applies when a statute, or

statutes, establishes, or establish, different punishments for the

same offense, and provides that the ambiguity is resolved in favor of

the defendant, who will then receive the lesser punishment.”

Smallwood v. State, 310 Ga. 445, 451 (851 SE2d 595) (2020) (citation

and punctuation omitted). The felony offense of aggravated cruelty

to animals and the misdemeanor offense of cruelty to animals are

                                  32
different offenses. Although both offenses criminalize causing the

death of an animal, the first requires that a person do so

“maliciously,” OCGA § 16-12-4 (d) (1), and the second does not, see

OCGA § 16-12-4 (b) (1). When “the two defined crimes do not address

the same criminal conduct, there is no ambiguity created by

different punishments being set forth for the same crime, and the

rule of lenity does not apply.” Banta v. State, 281 Ga. 615, 618 (642

SE2d 51) (2007). Peacock was properly sentenced based on the

crimes of which the trier of fact found him guilty.

     Judgment affirmed. All the Justices concur.




                                 33